By the Court.

Stephens, J.,
delivering the opinion.
We do not think that the next friend had any right to prevent the complainant from dismissing her own bill. It was her bill, not his, he being interposed only to have a party responsible for cost. She offered to pay the cost, and so relieved the next friend of all interest which he had in the *336matter. Her will was necessary to the commencement of the suit, and why not equally necessary to its maintenance? Courts may take care of the interest of idiots, lunatics and minors, against their wills, but not married women. These, as to their separate estates, are in effect femes sole, with capacity and will which equity will not disregard. A complainant may dismiss his bill when he chooses, provided the dismissal does not injure the other parties. This lady was the real party complainant, and the other party was consenting to the motion. There was no suggestion of injury to anybody but herself, and of that, she had capacity to judge for herself.
Judgment reversed.